 



Exhibit 10.1
AMENDED AND RESTATED
KING PHARMACEUTICALS, INC.
SEVERANCE PAY PLAN: TIER I
As Amended and Restated
Effective October 16, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   Section 1.
 
Purpose Of The Plan
    1   Section 2.
 
Eligible Executives
    1   Section 3.
 
Definitions
    1   Section 4.
 
Severance Pay, Severance Benefits and Suspended Equity Awards
    7   Section 5.
 
Payment of Severance Pay,Severance Benefits and Suspended Equity Awards
    9   Section 6.
 
Section 409A
    10   Section 7.
 
Application Of Code Sections 280G and 4999
    11   Section 8.
 
Waiver, Release and Non-Solicitation, Noncompete and Nondisclosure Agreement
    11   Section 9.
 
Non-Solicitation, Non-Compete and Nondisclosure of Confidential Information
    12   Section 10.
 
Plan Administration
    13   Section 11.
 
Claims Procedure
    14   Section 12.
 
No Assignment
    15   Section 13.
 
No Employment Rights
    15   Section 14.
 
Plan Funding
    15   Section 15.
 
Survival of Plan Upon a Change in Control
    15   Section 16.
 
Applicable Law
    16   Section 17.
 
Severability
    16   Section 18.
 
Waivers
    16   Section 19.
 
Plan Year
    16   Section 20.
 
Amendment/Termination of Plan
    16   Section 21.
 
Recovery of Payments Made by Mistake
    17  

i



--------------------------------------------------------------------------------



 



                              Page   Section 22.  
Representations Contrary to the Plan
    17   Section 23.  
Intellectual Property
    17   Section 24.  
Cooperation
    18   Section 25.  
Miscellaneous Provisions
    18  

ii



--------------------------------------------------------------------------------



 



KING PHARMACEUTICALS, INC.
AMENDED AND RESTATED SEVERANCE PAY PLAN: TIER I
Effective as of March 15, 2005, King Pharmaceuticals, Inc. (sometimes
hereinafter referred to as the “Company”) established the King Pharmaceuticals,
Inc. Severance Pay Plan: Tier I (hereinafter the “Plan”), for the benefit of the
Company’s eligible executives as described herein. This Amended and Restated
Plan is adopted effective October 16, 2007. The Plan is a “top hat” plan
maintained for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The
Plan is not intended to qualify under Code section 401(a).
The Plan supersedes any Company severance plans, programs, policies or course of
dealing covering eligible executives, both formal and informal.
     Section 1. Purpose of the Plan
     The purpose of the Plan is to ensure that all eligible executives are given
assurances, conditioned as set forth herein, as to severance pay and severance
benefits, both to allow them to maintain their focus on making decisions that
are in the best overall interests of the Company and the resulting successor
organization in the event that a Change in Control (as defined below) takes
place, and to alleviate concerns about job security absent a Change In Control.
     Section 2. Eligible Executives
     The Plan is applicable to those executives of the Company, consisting of
the Chief Executive Officer, those persons other than the Chief Executive
Officer who the Company has determined to be “executive officers” for purposes
of Section 16 of the Exchange Act (“Key Executive Officers”), and each Executive
Vice President (collectively referred to as “Eligible Executives”) whose
employment is terminated due to a Qualifying Separation.
     Section 3. Definitions
     (a) “Affiliate” shall mean any domestic corporation or other domestic
business entity which is part of a continuous chain of ownership with the
Company as the ultimate parent organization, provided that the stock or
equivalent ownership interest at each level from the Company to the Affiliate is
not less than fifty percent (50%) of either the total combined voting power of
all classes of stock or other interest entitled to vote or the value of all
classes of ownership in the entity at issue, taking into account at each level
any options on ownership interests as outstanding ownership interests.
     (b) “Bonus” shall mean a payment made to Eligible Executives pursuant to
the terms of an incentive plan established by the Company. Such a plan shall be
referred to as a “Bonus Plan”.
     (c) “Buyer” shall mean a third party (that is, a person or entity that is
not an Affiliate of the Company) that is, directly or indirectly, the acquirer
of, result of, or successor to any Company business operations involved in a
Segment Change in Control.

 



--------------------------------------------------------------------------------



 



     (d) “Cause” shall mean and be limited to the following:
     (i) conviction of or pleading guilty or nolo contendere to an act of fraud,
embezzlement, theft or any other act constituting a felony or any crime
involving moral turpitude and/or dishonesty;
     (ii) gross negligence or willful misconduct which results or, in the sole
opinion of the Plan Administrator would be likely to result, in material harm to
the Company or which results or, in the sole opinion of the Plan Administrator
would be likely to result, in a materially adverse effect on the Company’s
reputation, operations, properties, or business or employee relationships;
     (iii) by action or inaction, failing or refusing faithfully and
conscientiously to perform one or more material assignments or responsibilities
of the Executive’s position;
     (iv) failing or refusing to look after the best interests of the Company
committed to the Executive’s care;
     (v) failing or refusing reasonably to advance the interests of the Company;
     (vi) failing to devote full time, attention and energy to the business of
the Company; or
     (vii) failing to devote best efforts to the business of the Company.
     (e) “Change in Control” of the Company shall mean:
     (i) the sale of substantially all of the assets of the Company; or
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the Management Shareholders, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act except that a Person shall be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than thirty five percent (35%) of the total voting stock of
the Company;
     (iii) the Company consolidates with, or merges with or into, another Person
or sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with,
or merges with or into, the Company, in any such event pursuant to a transaction
in which any voting stock of the Company is reclassified or changed into or
exchanged for cash, securities or other property, other than any such
transaction where (i) any voting stock of the Company is reclassified or changed
into or exchanged for nonredeemable voting stock of the surviving or transferee
corporation and (ii) immediately after such transaction no “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than the Management Shareholders, is the “beneficial owner” (as defined in

2



--------------------------------------------------------------------------------



 



Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than thirty five percent
(35%) of the total voting stock of the surviving or transferee corporation; or
     (iv) A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the date of the appointment or election.
          A “Change in Control” shall be deemed to have occurred and be
effective as of the closing date of any transaction resulting in a Change in
Control as hereinabove defined.
     (f) “Claim” shall mean any request for Severance Pay and/or Suspended
Equity Awards under the Plan. For Severance Benefits provided under the King
Pharmaceuticals Medical, Dental and Vision Care Plan, or any successor thereto,
the term Claim and the claims procedure shall be determined and administered
under the terms of such plan.
     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (h) “Compensation Committee” shall mean the Compensation and Human
Resources Committee of the Board of Directors of the Company.
     (i) “Confidential Information” shall mean, but shall not be limited to, any
technical or non-technical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, designs, processes, procedures,
improvements, models, manuals, financial data, business information and files,
lists of actual or potential customers of the Company, employee information and
files, and any other information regarding the Company’s business plans, which
are not generally known to the public through legitimate origins. The Eligible
Executive acknowledges and agrees that such Confidential Information is
extremely valuable to the Company. For purposes of this Section, such
information is “not generally known to the public through legitimate origins” if
it is not generally known to third parties who can obtain economic value from
its disclosure and use and is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality. In the event that
any part of the Confidential Information becomes generally known to the public
through legitimate origins (other than by the breach of this provision by the
Executive or by misappropriation), that part of the Confidential Information
shall no longer be deemed Confidential Information for purposes of this Plan,
but the Eligible Executive shall continue to be subject to the terms of this
provision as to all other Confidential Information.
     (j) “Disability” shall mean (i) the Eligible Executive’s inability, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, to engage in any substantial gainful
activity, or (ii) as a result of any medically determinable physical or

3



--------------------------------------------------------------------------------



 



mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months the Eligible
Executive has received income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Company for its
employees.
     (k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (l) “Good Reason” shall mean any one or more of the following:
     (i) Implementation of a material diminution in the nature or status of the
Eligible Executive’s authority, duties, responsibilities, reporting
relationships, title and/or position; (provided, however, that a reduction in
the number of employees reporting to an Eligible Executive shall not, by itself,
constitute Good Reason). Such material diminution shall be determined, in the
case of a Change in Control only, with reference to those in effect as of thirty
(30) days prior to the Change in Control, determined in the context of the
individual’s relative position in the overall controlled group of corporations
which includes the Company immediately prior to a Change in Control as compared
to the individual’s position in the overall controlled group of corporations
which includes the Company immediately after a Change in Control;
     (ii) Failure to pay promptly any material compensation when due;
     (iii) Material reduction in the rate of annual base salary without the
Executive’s consent;
     (iv) Material breach by the Company of any employment contract or other
agreement as to the terms and conditions of employment; or
     (v) An Eligible Executive’s Required Relocation.
     In order to effect a Separation from Service for Good Reason, the Eligible
Executive must provide Notice to the Company of the existence of one of the
conditions that constitutes Good Reason within thirty (30) days of the date the
Eligible Executive first learns of the existence of such condition. The Company
shall have thirty (30) days (the “Cure Period”) from its receipt of the Eligible
Executive’s Notice of Good Reason to remedy the condition. If the Company fails
to remedy the condition during the Cure Period, then the Eligible Executive may
effect a Separation from Service for Good Reason from the Company. The right to
effect a Separation from Service for Good Reason must be exercised by the
Eligible Executive within thirty (30) days after the expiration of the Cure
Period, otherwise the right to a Separation from Service on the basis of that
condition shall be deemed to have been waived. In the event that an Eligible
Executive provides a Notice of Separation from Service for Good Reason based
upon a Required Relocation, the Eligible Executive shall not be required to
relocate until such time he/she waives his/her rights under this Agreement
related to the Required Relocation or he/she has a Separation from Service.

4



--------------------------------------------------------------------------------



 



     The Eligible Executive’s right to effect a Separation from Service for Good
Reason shall not be affected by the Eligible Executive’s temporary incapacity
due to a physical or mental/psychological condition. However, a Disability as
herein defined will not qualify as Good Reason unless accompanied by one or more
conditions that constitute Good Reason hereinabove listed. A termination by the
Eligible Executive for Good Reason shall not be considered to be a voluntary
resignation.
     (m) “Management Shareholder” shall mean a Person designated as an Executive
Officer of the Company pursuant to the rules and regulations of the Exchange
Act.
     (n) “Notice” shall mean any notice required under the Plan, which notice
shall be in writing. Notice hereunder shall be deemed to have been given when
delivered in person to the Company or Eligible Executive; or actually received
by the Company or Eligible Executive after being transmitted by telefacsimile
(“fax”) to the Company or Eligible Executive; or, deposited in the United States
mail, certified or registered, postage prepaid, return receipt requested,
addressed to the Company or Eligible Executive at their respective last known
principal business address, and thereafter actually received by the Company or
Eligible Executive. The burden to prove timely delivery to and receipt by the
other party shall be on the party giving notice. The address for Notice to the
Company shall be:
Plan Administrator, Severance Pay Plan, Tier I
Human Resources Department
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Fax no:
     (o) “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or a
government or political subdivision thereof.
     (p) “Plan Administrator” shall mean (i) for those matters requiring
Compensation Committee approval, the Compensation Committee, and (ii) for all
other matters, the Executive Vice President of Human Resources.
     (q) “Qualified Employment” shall, with respect to any Eligible Executive,
mean an employment offer by a Buyer of any Company business operations involved
in a Segment Change in Control, pursuant to an agreement between Buyer and
Company that contemplates such employment offer under terms that would provide
the Eligible Executive with: (i) an annual base salary of not less than that in
effect with the Company thirty (30) days prior to the reaching of an agreement
to enter into the Segment Change in Control; (ii) a level of authorities, duties
and responsibilities not materially diminished from those with the Company as of
the date thirty (30) days prior to the reaching of an agreement to enter into
the Segment Change in Control; (iii) an aggregate level of benefits and
perquisites not materially less than the aggregate level provided by the Company
as of the date thirty (30) days prior the Segment Change in Control; and
(iv) for a period of at least twenty-four (24) months after the effective date
of the Segment

5



--------------------------------------------------------------------------------



 



Change in Control, the Buyer assumes the severance pay and welfare benefit
continuation aspects of this Plan or provides another plan or program providing
substantially similar benefits under substantially similar circumstance to those
as would result from such assumption for such period. An employment offer that
requires the Eligible Executive to relocate on the start of employment to a work
site in excess of fifty (50) miles from the current work site of the Eligible
Executive’s principal job office or location shall not be an offer of Qualified
Employment.
     (r) “Qualifying Separation” shall mean the Eligible Executive’s Separation
from Service with the Company: (A) within twenty-four (24) months following the
date on which a Change in Control occurs, either (i) for Good Reason, or
(ii) initiated by the Company or its successor without Cause; or (B) not
following a Change in Control, whether (i) for Good Reason or (ii) initiated by
the Company without Cause.
     A Qualifying Separation shall not include a Separation from Service:
(i) initiated by the Company by reason of Cause, (ii) initiated by the Eligible
Executive’s voluntary resignation, retirement, death or Disability,
(iii) preceding or following the Eligible Executive’s failure or refusal to
accept Qualified Employment, or (iv) preceding or following the Eligible
Executive’s acceptance of Qualified Employment.
     (s) “Required Relocation” shall mean the Company’s requirement that an
Eligible Executive relocate to a work site in excess of fifty (50) miles from
the current work site of the Eligible Executive’s principal job location or
office.
     (t) “Release” shall mean a Waiver, Release and Non-Solicitation, Noncompete
and Nondisclosure Agreement, as described under Section 8 of the Plan, in a form
substantially the same as that attached as Exhibit 1 to this Plan.
     (u) “Segment Change in Control” shall mean a sale or transfer of a
subsidiary, division, plant, or other identifiable group of assets in a
transaction or series of transactions outside of the Company’s ordinary course
of business. A sale of the Company or of all or substantially all of the
Company’s assets shall not constitute a Segment Change in Control.
     (v) “Separation from Service” shall mean an Eligible Executive’s cessation
of services to the Company and/or its affiliates. For purposes of this Plan, an
Eligible Executive is treated as continuing in employment with the Company while
the Eligible Executive is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six (6) months, or
if longer, so long as the Eligible Executive retains a right to reemployment
with the Company under an applicable statute or by contract. A leave of absence
shall constitute a bona fide leave of absence only if there is a reasonable
expectation that the Eligible Executive will return to perform services for the
Company following such leave. If the period of leave exceeds six (6) months and
the Eligible Executive does not retain a right to reemployment under an
applicable statute or by contract, the Eligible Executive will be deemed to have
a Separation from Service on the first date immediately following such six
(6) month period. Notwithstanding the foregoing, if (i) a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months and (ii) such impairment

6



--------------------------------------------------------------------------------



 



causes the Eligible Executive to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, then
a twenty-nine (29) month period of absence shall be substituted for the six
(6) month period described above. For purposes of this Plan, an Eligible
Executive shall be deemed to have experienced a Separation from Service on any
date the Eligible Executive’s level of bona fide services performed for the
Company decreases to a level that is less than fifty percent (50%) of the
average level of services rendered by the Eligible Executive during the
thirty-six (36) month period ending on such date or the full period of services
rendered by the Eligible Executive for the Company if the Eligible Executive has
been providing services to the Company for less than thirty-six (36) months as
of such date.
     (w) “Severance Benefits” shall mean continued coverage under the welfare
benefits listed on Exhibit 2 for which the Eligible Executive was eligible and
participating on the date of the Qualifying Separation, in each such case in
accordance with the terms of the relevant plan(s) as such plans may be amended
from time to time.
     (x) “Severance Pay” shall mean the payments made to an Eligible Executive
as provided in Section 4(a) of the Plan.
     (y) “Stretch Bonus” shall mean the highest Bonus possible for employees of
the Company at the Eligible Executive’s level.
     (z) “Suspended Equity Awards” shall mean those equity awards established on
behalf of an Eligible Executive, to the extent the vesting of such equity awards
is delayed as provided in Section 4(c) of the Plan.
     (aa) “Target Bonus” shall mean the mid-range Bonus established for
employees of the Company at the Eligible Executive’s level.
     (bb) “Total Payment” shall mean total payments regarding the application of
Code Sections 280G and 4999 as described in Section 7 of the Plan.
     Section 4. Severance Pay, Severance Benefits and Suspended Equity Awards
     In the event that (i) an Eligible Executive’s employment is terminated as a
result of a Qualifying Separation, and (ii) the Eligible Executive provides the
Company with an enforceable Release in accordance with Section 8 of the Plan
which is acceptable to the Company in its sole discretion, the Company shall pay
to the Eligible Executive and provide the Eligible Executive the following
Severance Pay, Severance Benefits, and/or Suspended Equity Awards:
     (a) Severance Pay
     The Eligible Executive shall be eligible to receive Severance Pay in an
amount determined under the following applicable schedule, based upon the job
title of the individual at the time of a Qualifying Separation:

7



--------------------------------------------------------------------------------



 



     (i) In the case of a Qualifying Separation occurring within twenty-four
(24) months following the date on which a Change in Control occurs:
     (1) Chief Executive Officer: Three (3) times the sum of the current rate of
annual salary plus an amount equal to the Target Bonus for the current year.
     (2) Key Executive Officers and Executive Vice Presidents: Two (2) times the
sum of the current rate of annual salary plus an amount equal to the Target
Bonus for the current year.
     (ii) In the case of a Qualifying Separation that precedes a Change in
Control, or occurs more than twenty-four (24) months after a Change in Control:
     (1) Chief Executive Officer: Two (2) times the sum of the current rate of
annual salary plus an amount equal to the Target Bonus for the current year.
     (2) Key Executive Officers and Executive Vice Presidents: One and one-half
(1.5) times the sum of the current rate of annual salary plus an amount equal to
the Target Bonus for the current year.
     Target Bonus amounts for the current year will not be reduced by pro-ration
based upon the date of Separation from Service, but rather will be considered
and included in full as part of the Severance Pay to which Eligible Executives
are entitled. The Plan Administrator may, in its sole discretion, increase the
amount of Severance Pay which shall be paid to an Eligible Executive by
increasing the portion of Severance Pay based on the Target Bonus up to the
Stretch Bonus level.
     An Eligible Executive’s eligibility for a Bonus for the year in which a
Qualifying Separation occurs or for any prior years shall be governed solely by
the terms of the Bonus Plan applicable to such Eligible Executive. Nothing in
this Plan shall be construed as entitling the Eligible Executive to a Bonus that
has not otherwise been earned under the terms of the Bonus Plan.
     In any case where a Qualifying Separation occurs during a fiscal year prior
to or without establishment of criteria for a Target Bonus for that fiscal year,
Severance Pay shall be computed based upon the Target Bonus last established for
employees of the Eligible Executive’s level at the time of the Qualifying
Separation, unless the annual Bonus Plan has been abolished by the Compensation
Committee.
     An Eligible Executive’s Severance Pay shall be increased by an amount equal
to the number of earned and unused vacation days (based upon the Eligible
Executive’s base salary as of the date of the Qualifying Separation).
     (b) Severance Benefits

8



--------------------------------------------------------------------------------



 



     In the event of a Qualifying Separation, an Eligible Executive shall be
eligible to receive Severance Benefits. Such Severance Benefits shall be
provided at the Company’s expense under the welfare benefit plan of the Company
or Affiliate, as applicable, with coverage under the same terms and conditions
(exclusive of any tax consequences to the recipient(s) on resulting coverage or
benefits) as if he/she were still an active employee of the Company, including
dependent coverage where applicable. Such Severance Benefits coverage shall end
on the earliest of (A) eighteen (18) months beginning on the date of the
Qualifying Separation, (B) the period for which Severance Pay is calculated, as
set forth in paragraph (a) above (i.e., three years for a Chief Executive
Officer if benefits are determined under Section 4(a)(i)(1)), (C) the date of
any material breach of the provisions of this Plan by the Eligible Executive, or
(D) the date the Eligible Executive first becomes eligible for coverage of the
same general category under another plan, program or other arrangement of any
type or description, without regard to whether the Eligible Executive neglects,
refuses or otherwise fails to take any action required for enrollment in such
other plan, program or other arrangement. The Eligible Executive shall notify
the Company in writing within seven (7) days after becoming eligible for any
such alternate coverage. At the end of such period of continued coverage, such
Eligible Executive shall be eligible to elect to continue Company-sponsored
medical coverage under COBRA, as defined in Code Section 4980B.
     (c) Suspended Equity Awards
     To the extent consistent with the existing terms of any equity-based
incentive plan or program of the Company (and in the case of any inconsistency,
the terms of the equity-based incentive plan or program shall control) , in the
event of a Qualifying Separation any award granted to an affected Eligible
Executive pursuant to such equity-based plan which is not then vested and
exercisable shall not lapse, but shall instead be suspended (the “Suspended
Equity Award(s)”). Pending the timely execution of a Release by the Eligible
Executive, no Suspended Equity Award shall vest or become exercisable. Upon the
timely execution of a Release by an Eligible Executive for whom a Suspended
Equity Award is so established, all rights of such Eligible Executive under each
Suspended Equity Award shall vest and thereafter become exercisable for the
remainder of the exercise period, if any, which would have existed under the
terms of the Suspended Equity Award (as set forth in the agreements, notices and
plans governing the grant of such Suspended Equity Award), as if such award had
been vested on the date of the Qualifying Separation. In the event of a failure
by an Eligible Executive for whom a Suspended Equity Award is so established to
timely execute a Release (or upon such Eligible Executive’s subsequent
revocation of such Release), all suspended rights of such Eligible Executive
under each Suspended Equity Award shall lapse as of the date of the Qualifying
Separation. To the extent not inconsistent with the underlying equity-based
plan, each Suspended Equity Award is deemed amended accordingly.
     Section 5. Payment of Severance Pay and Severance Benefits
     Severance Pay shall be paid in a lump sum following the Eligible
Executive’s Qualifying Separation; provided, however, that if the Plan
Administrator elects, in its sole discretion, to increase the Severance Pay or
potential for Severance Pay under Section 4(a) above, such increase or potential
increase amount shall be paid to the Eligible Executive between January 1

9



--------------------------------------------------------------------------------



 



and March 15 of the year following the year in which the Qualifying Separation
occurred (with such payment date being determined by the Plan Administrator in
its sole discretion). Severance Benefits shall be provided in accordance with
Section 4(b) of the Plan following the Eligible Executive’s Qualifying
Separation. Suspended Equity Awards shall become vested and exercisable in
accordance with Section 4(c) of the Plan following the Eligible Executive’s
Qualifying Separation. No Severance Pay, Severance Benefits and/or Suspended
Equity Awards shall be payable or available until after the seven (7) day
revocation period (as described in Section 8 of the Plan) for a signed Release
has expired. Upon the expiration of the seven (7) day revocation period, payment
of Severance Pay, Severance Benefits and/or Suspended Equity Awards shall be
made (or begin to be reimbursed) within thirty (30) days of such expiration,
with the payment date being determined by the Plan Administrator in its sole
discretion. Notwithstanding the foregoing, if a Qualifying Separation occurs
after November 1 of any year, then payment of Severance Pay, Severance Benefits
and/or Suspended Equity Awards shall be made (or begin to be reimbursed) between
January 1 and March 15 of the year following the year in which the Qualifying
Separation occurred (with such payment date being determined by the Plan
Administrator in its sole discretion). All taxes and other deductions required
by law, and any additional sums owing to the Company shall be deducted from any
Severance Pay, Severance Benefits and/or Suspended Equity Awards as determined
by the Company in its sole discretion. Any benefit that accrues under this Plan,
if any, is net of any such amount other than taxes and other deductions required
by law.
     Section 6. Section 409A
     It is intended that (i) each payment or installment of payments provided
under this Plan is a separate “payment” for purposes of Code Section 409A and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Plan, if the Company determines
(i) that on the date of an Eligible Executive’s Separation from Service or at
such other time that the Company determines to be relevant, the Eligible
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Eligible Executive pursuant to this Plan are or may become
subject to the additional tax under Code Section 409A(a)(1)(B) or any other
taxes or penalties imposed under Code Section 409A (“Section 409A Taxes”) if
provided at the time otherwise required under this Plan, then (A) such payments
shall be delayed until the date that is six (6) months after the date of the
Eligible Executive’s Separation from Service with the Company, or such shorter
period that, as determined by the Company, is sufficient to avoid the imposition
of Section 409A Taxes (the “Payment Delay Period”) and (B) such payments shall
be increased by an amount equal to the interest on such payments for the Payment
Delay Period at a rate equal to the prime rate in effect as of the date the
payment was first due (for this purpose, the prime rate will be based on the
rate published from time to time in The Wall Street Journal). Any payments
delayed pursuant to this Section 6 shall be made in a lump sum on the first day
of the seventh month following the Eligible Executive’s Separation from Service,
or such earlier date that, as determined by the Company, is sufficient to avoid
the imposition of any Section 409A Taxes.

10



--------------------------------------------------------------------------------



 



     Section 7. Application of Code Sections 280G and 4999
     If any portion of the Severance Pay, Severance Benefits, Suspended Equity
Awards or any other payment under this Plan or under any other agreement with,
or plan of, the Company which is paid to an Eligible Executive (in the aggregate
“Total Payments”) would constitute an “excess parachute payment” under Code
Section 280G, then (i) the payments to be made to the Eligible Executive under
this Plan shall not be reduced as a result, and (ii) the payment of benefits due
under the Plan to the Eligible Executive shall be recomputed to a “grossed up”
level sufficient to enable the Eligible Executive to pay any resulting excise
taxes and income taxes (including state, local, or other taxes) on the grossed
up portion of the Total Payment. Any such gross-up payment shall be paid in a
single sum payment at a time which will enable timely payment of any excise tax
due by the Eligible Executive, but in no event later than December 31 of the
year following the year (A) any excise tax is paid to the Internal Revenue
Service regarding this Section 7 or (B) any tax audit or litigation brought by
the Internal Revenue Service or other relevant taxing authority related to this
Section 7 is completed or resolved.
     Section 8. Waiver, Release and Non-Solicitation, Noncompete and
Nondisclosure Agreement
     In order to receive the Severance Pay, Severance Benefits and/or Suspended
Equity Awards available under the Plan, an Eligible Executive must execute and
deliver a signed, enforceable Release to the Plan Administrator within
forty-five (45) days of the date such Release is provided to the Eligible
Executive. Notwithstanding the prior sentence, (i) in the event of the death of
the Eligible Executive, a duly executed Release signed by the Eligible Executive
within the forty five (45) day normal execution period following a Qualifying
Separation which is delivered to the Company by the Eligible Executive’s
representative within one hundred eighty (180) days following the date of the
Eligible Executive’s death will be treated as having been delivered to the
Company within such forty five (45) day period, (ii) in the event an Eligible
Executive duly executes the required Release within the normal forty five
(45) day execution period following a Qualifying Separation, and then prior to
delivery the Eligible Executive incurs a Disability which, in the sole opinion
of the Plan Administrator, renders the Eligible Executive incapable of
delivering such Release to the Company within such forty five (45) day period,
then delivery to the Company of such signed Release within one hundred eighty
(180) days following the date of the Eligible Executive’s Disability will be
treated as having been delivered to the Company within such forty five (45) day
period. In the event of the death or Disability of the Eligible Executive during
the forty-five (45) day period, prior to the Eligible Executive’s execution of
the Release, the Plan Administrator shall accept a Release executed and
delivered by the Eligible Executive’s duly authorized personal representative
within one hundred eighty (180) days following the date of the Eligible
Executive’s death or Disability, as if the Eligible Executive had delivered such
release to the Company within the forty-five (45) day period.
     An Eligible Executive may revoke his/her signed Release within seven
(7) days of his/her signing such Release, provided such revocation is made in
accordance with the provisions for revocation set forth below. Any such
revocation must be made in writing and must be received

11



--------------------------------------------------------------------------------



 



by the Plan Administrator within such seven (7) day period. An Eligible
Executive who timely revokes his/her Release shall not be eligible to receive
any Severance Pay, Severance Benefits and/or Suspended Equity Awards under the
Plan. An Eligible Executive who timely submits a signed, Release and who does
not exercise his/her right of revocation shall be eligible to receive Severance
Pay, Severance Benefits and/or Suspended Equity Awards under the Plan. Eligible
Executives are encouraged to contact their personal attorney at their own
expense to review the Release if they so desire. An Eligible Executive’s
acceptance and right to retention of Severance Pay, Severance Benefits and/or
Suspended Equity Awards are contingent upon the terms of the Plan and full
compliance with the terms of the Release, including but not limited to the
provisions of paragraph 5 of such Release.
     Section 9. Non-Solicitation, Non-Compete and Nondisclosure of Confidential
Information
     (a) Non-Solicitation and Covenant Not to Compete. Over the period for which
Severance Pay is calculated under Section 4(a), Eligible Executive covenants
that Eligible Executive will not, without the prior joint written consent of the
Compensation Committee and the Chief Executive Officer of the Company:
     (i) Accept any employment, whether as an owner, partner, director, officer,
employee, agent, independent contractor, consultant, or in any other capacity,
with any Person the business of which directly competes with any of the
Company’s or its subsidiaries’ or Affiliates’ material products in development
or production as of the date of the Qualifying Separation, in any geographic
area in which the Company markets its products.
     (ii) Solicit or attempt to solicit, directly or indirectly and in any
capacity, any customer or distributor with whom Eligible Executive had contact
during the term of his or her employment with the Company; or
     (iii) Solicit or attempt to solicit any employee of the Company or any of
its divisions, subsidiaries or affiliates to terminate his or her employment
relationship. Further, if Eligible Executive requests written consent from the
Company to solicit any particular employee in accordance with the provisions of
this Section 9, Eligible Executive will not discuss any employment possibility
with such employee prior to securing the Company’s written consent and, should
the Company decline to grant such consent, Eligible Executive will not at any
time, either during or after the period for which Severance Pay is being
provided under Section 4(a), advise the subject employee that he or she was the
subject of a request under this Section 9 or that the Company declined to grant
Eligible Executive the right to discuss an employment possibility with the
subject employee.
     (b) Nondisclosure. After a Separation from Service with the Company and,
not by way of limitation, as a condition of continued benefits under the Plan,
the Eligible Executive shall not, in any form or manner, directly or indirectly,
divulge, disclose or communicate to any Person, or utilize for the Eligible
Executive’s personal benefit or for the benefit of any competitor

12



--------------------------------------------------------------------------------



 



of the Company, any Confidential Information. The obligations of this paragraph
shall survive the period for which benefits are provided under the Plan.
     (c) Breach of this Section. Not by way of limitation, a breach of this
Section by the Eligible Executive shall result in (i) the immediate and
permanent cessation of payment (or, in the event of a benefit which would be
paid as a lump sum, non-payment if not yet paid or a right of recovery by the
Company, if paid) of Severance Pay and the provision of Severance Benefits to
such Eligible Executive, (ii) the obligation of the Eligible Executive to repay
to the Company upon written demand ninety percent (90%) of the amount, cost or
value of Severance Pay, Severance Benefits and/or Suspended Equity Awards
previously paid or provided to the Eligible Executive and dependents of Eligible
Executive, and (iii) the obligation of the Eligible Executive to pay to the
Company its costs and expenses in enforcing this Section (including court costs,
expenses and reasonable legal fees). Additionally, upon any breach or threatened
breach of this Section, the Company shall be entitled to injunctive relief, both
temporary and permanent, without the necessity of posting a bond, as well as,
and in addition to, all other available remedies, including such damages as may
be permitted by law, all of which shall be cumulative and not exclusive.
     Section 10. Plan Administration
     The Plan Administrator shall have the sole, absolute and final
discretionary authority to determine eligibility for Plan benefits and to
construe the terms of the Plan, including the making of factual determinations.
The decisions of the Plan Administrator shall be final and conclusive with
respect to all questions concerning the interpretation and administration of the
Plan. The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
the Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegatees
and experts, unless actually knowing such information and advice to be
inaccurate or unlawful.
     The Plan Administrator shall establish and maintain a reasonable claims
procedure for Severance Pay and/or Suspended Equity Awards, including a
procedure for appeal of denied claims. An Eligible Executive shall be entitled
to a statement of the appeals procedure upon request. In no event shall an
Eligible Executive or any other person be entitled to challenge a decision of
the Plan Administrator in arbitration, court or in any other administrative
proceeding unless and until the claim and appeals procedures established under
the Plan have been complied with and exhausted.
     For Severance Benefits provided under the King Pharmaceuticals Medical,
Dental and Vision Care Plan, or any successor thereto, the claims procedure
shall be determined and administered under the terms of such plan.

13



--------------------------------------------------------------------------------



 



     Section 11. Claims Procedure
     (a) In General. An Eligible Executive may file a Claim for Severance Pay
benefits with the Plan Administrator. The Plan Administrator will notify the
claimant of its benefit determination within a reasonable period of time, but in
no event later than ninety (90) days after receipt of the Claim. The ninety
(90) day period may be extended by an additional ninety (90) days for matters
beyond the control of the Plan Administrator as long as the claimant is notified
of the reasons for such extension and the time by which a decision will be
rendered prior to the expiration of the initial ninety (90) day period. An
adverse benefit determination by the Plan Administrator may be appealed as
provided in this Section.
     (b) Adverse Benefit Determination. The Plan Administrator will provide
written or electronic notification of an adverse benefit determination within
the timeframes set forth in Section 11(a) above. This notification will include
(i) The specific reasons for the adverse benefit determination; (ii) Reference
to the specific Plan provisions on which the determination was based; (iii) A
description of any additional material or information necessary for the claimant
to perfect the Claim, and an explanation of why such material or information is
needed; (iv) A description of the Plan’s review procedures and the time limits
applicable to such procedures; (v) A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Claim, other than
documents which are attorney work product or which are subject to
attorney-client privilege; and (vi) A statement of the claimant’s right to bring
a civil action under Section 502(a) of ERISA.
     (c) Appeals. Upon receipt of notification of an adverse benefit
determination, the claimant shall have sixty (60) days from such date to file an
appeal with the Plan Administrator. The claimant may submit written comments,
documents, records and other information relating to the Claim. The review shall
take into account all comments, documents, records, and other information
submitted by the claimant relating to the Claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Plan Administrator will provide written or electronic notification to the
claimant of its decision on appeal within a reasonable period of time, but in no
event later than sixty (60) days after receipt of the appeal. This sixty
(60) day period may be extended by an additional sixty (60) days for matters
beyond the control of the Plan Administrator as long as the claimant is notified
of the reasons for such extension and the time by which a decision will be
rendered prior to the expiration of the initial sixty (60) day period. The Plan
Administrator’s notification of its decision on appeal shall include the
following

  i)   The specific reasons for the appeal determination;     ii)   Reference to
the specific Plan provisions on which the determination was based;     iii)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claim,

14



--------------------------------------------------------------------------------



 



other than documents which are attorney work product or which are subject to
attorney-client privilege; and

  iv)   A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

     Section 12. No Assignment
     Severance Pay, Severance Benefits and/or Suspended Equity Awards payable
under the Plan shall not be subject to anticipation, alienation, pledge, sale,
transfer, assignment, garnishment, attachment, execution, encumbrance, levy,
lien, or charge, and any attempt to cause such Severance Pay, Severance Benefits
and/or Suspended Equity Awards to be so subjected shall not be recognized,
except to the extent required by law.
     Section 13. No Employment Rights
     The Plan is not a contract for employment and shall not confer employment
rights upon any person. No person shall be entitled, by virtue of the Plan, to
remain in the employ of the Company and nothing in the Plan shall restrict the
right of the Company or its successor to terminate the employment of any
Eligible Executive or other person at any time.
     Section 14. Plan Funding
     The payments to an Eligible Executive hereunder shall be made from assets
which shall continue, for all purposes, to be a part of the general,
unrestricted assets of the Company. No person shall have nor acquire any
interest in any such assets by virtue of the provisions of this Plan or any
other agreement in connection with the Plan. The Company’s obligation hereunder
shall be an unfunded and unsecured promise to pay money in the future. To the
extent that the Eligible Executive acquires a right to receive payments from the
Company under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Company. No such person shall
have nor require any legal or equitable right, interest or claim in or to any
property or assets of the Company.
     Nothing contained in this Plan, and no action taken pursuant to its
provisions by either party hereto, shall create, nor be construed to create, a
trust of any kind or a fiduciary relationship between the Company and the
Participant, his beneficiary, or any other person.
     Section 15. Survival of Plan Upon a Change in Control
     The Plan shall survive a Change in Control of the Company and shall be
binding upon any successor entity that is the survivor, successor, reorganized,
affiliated or purchaser organization resulting from a combination,
restructuring, merger, functional reorganization, sale, affiliation or other
reorganization of the Company. Upon the Change in Control of the Company, the
successor entity shall assume the obligations and liabilities of the Plan. All
Eligible Executives who were employed by the Company as of a Change in Control
shall continue to be eligible to receive the Severance Pay, Severance Benefits
and/or Suspended Equity Awards available under the Plan and such Severance Pay,
Severance Benefits and/or

15



--------------------------------------------------------------------------------



 



Suspended Equity Awards shall be payable by the successor entity.
Notwithstanding the foregoing provisions of this Section, following a Change in
Control of the Company, nothing in the Plan shall preclude the successor entity
from adopting its own new change in control severance plan for employees
covering a subsequent change in control, provided, however, that any such new
change in control severance plan shall not in any way change the ability of all
Eligible Executives who were employed by the Company as of a Change in Control
to continue to be eligible to receive the Severance Pay, Severance Benefits
and/or Suspended Equity Awards available under the Plan, except within the
limitations of Section 20.
     Section 16. Applicable Law
     The Plan shall be governed and construed in accordance with ERISA as it
applies to top hat plans for a select group of management or highly compensated
employees and, in the event that any reference shall be made to State law, the
internal laws of the State of Tennessee shall apply to the extent not preempted
by ERISA. It is intended that the Plan comply with applicable provisions of Code
Section 409A and the Treasury Regulations promulgated thereunder and, to the
extent such section or regulations apply, the Plan shall be construed and
administered accordingly.
     Section 17. Severability
     If any provision of the Plan is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.
     Section 18. Waivers
     The Plan Administrator shall have the right to waive all or any portion of
the non-competition and non-disclosure provisions set forth in the Release.
     Section 19. Plan Year
     The ERISA plan year of this Plan shall be the twelve-month period
commencing on January 1 of each year.
     Section 20. Amendment/Termination of Plan
     The Company reserves the right in its sole discretion to amend or terminate
the Plan, and pay amounts due hereunder, to the full extent permitted by and in
accordance with Code Section 409A and the Treasury Regulations promulgated
thereunder at any time, retroactively or otherwise, either by written resolution
of the Company’s Board of Directors or the Compensation Committee. Any such
amendment or termination which would reduce or otherwise adversely affect the
benefits of an Eligible Executive who has previously incurred a Qualifying
Separation may not take effect as to the affected Eligible Executive without the
written consent of the affected Eligible Executive. Any such amendment or
termination which would reduce or adversely affect the benefits which may be
payable to an Eligible Executive who has not yet incurred a Qualifying
Separation at the time of the amendment shall be effective not sooner than

16



--------------------------------------------------------------------------------



 



(A) twenty-four (24) months from the date of such written action in the event
the written action occurs on or after the date of a Change in Control, or
(B) twelve (12) months from the date of such written action in the event the
written action occurs prior to the date of a Change in Control. Not by way of
limitation of the foregoing, in the event of the termination of the Plan, an
Eligible Executive whose Severance Pay, Severance Benefits and/or Suspended
Equity Awards are in payment status when such Plan Separation occurs shall
continue to be paid or provided his/her Severance Pay, Severance Benefits and/or
Suspended Equity Awards as if the Plan had not terminated. The Exhibits to this
Plan may be amended at any time by the Plan Administrator except to the extent
that such amendment would reduce or otherwise adversely affect the benefits
payable to an Eligible Executive under this Plan; in which case, such amendments
must be made by the Board of Directors or the Compensation Committee as
otherwise outlined in this Section 20.
     Section 21. Recovery of Payments Made by Mistake
     An Eligible Executive shall be required to return immediately to the
Company any Severance Pay, Severance Benefits payments and/or Suspended Equity
Awards, or portion thereof, made by a mistake of fact or law.
     Section 22. Representations Contrary to the Plan
     No employee, officer, or director of the Company has the authority to
alter, vary, or modify the terms of the Plan except by means of an authorized
written amendment to the Plan. No verbal or written representations contrary to
the terms of the Plan and its written amendments shall be binding upon the Plan,
the Plan Administrator, or the Company, nor may any such representation be
relied upon by Eligible Executive.
     Section 23. Intellectual Property
     In order to be eligible to receive Severance Pay, Severance Benefits and/or
Suspended Equity Awards under this Severance Pay Plan, an Eligible Executive
must agree, if requested to do so by the Plan Administrator, to execute a
release ensuring the following:
     (a) All intellectual property, including goodwill, on a worldwide basis,
including without limitation copyrights, trademarks, trade dress, service marks,
know-how, trade secrets, inventions, patent rights, methodologies, procedures,
management tools, workshop materials, manuals, documents, software, macros, data
files, or other intellectual capital, including all improvements and
modifications (“Intellectual Property”) Eligible Executive has developed or
created either during, in connection with, or pursuant to Eligible Executive’s
employment with the Company shall remain the sole and exclusive property of the
Company regardless of authorship or inventorship rights upon a Separation from
Service.
     (b) Eligible Executive shall promptly disclose to Company as of the date of
Separation from Service, and upon request by the Company after Separation of
Service, all Intellectual Property developed or created either during, in
connection with, or pursuant to Eligible Executive’s employment with the
Company.

17



--------------------------------------------------------------------------------



 



     (c) Eligible Executive shall return and surrender possession to the Company
any and all documents, memoranda, reports, notes, files, notebooks, records,
information, materials, computer hardware or software, data storage devices
containing stored data, and any drafts, copies and electronic files thereof,
which references or discloses Intellectual Property in Eligible Executive’s
control or possession as of the date of his or her Separation.
     (d) Eligible Executive shall assign all of his or her interest and rights
in and to any and all Intellectual Property to Company.
     (e) At any time, upon request by Company, Eligible Executive shall promptly
execute all registrations, applications, assignments, renewals, extensions or
other instruments; or take other steps that Company shall deem necessary to
secure, maintain and protect Company’s intellectual property in the United
States or any foreign country that was developed or created either during, in
connection with, or pursuant to Eligible Executive’s employment.
     (f) Eligible Executive shall not at any time, in any manner, under any
circumstances, be entitled to or claim any right, title or interest in or any
commission, fee or other direct or indirect benefit from Company with respect to
the Intellectual Property.
     (g) Eligible Executive shall return and surrender possession to the Company
property of the Company of any nature whatsoever, including but not limited to
keys, other methods of entry or access to the Company’s physical premises,
credit cards, identification badges, cellular phones and other communication
devices, and any other information, material, or equipment (or copies thereof)
in Eligible Executive’s control or possession as of the date of his or her
Separation from Service.
     Section 24. Cooperation
     In order to be eligible to receive Severance Pay, Severance Benefits and/or
Suspended Equity Awards under this Plan, Eligible Executive must use his or her
reasonable best efforts to cooperate with the Company, its attorneys, agents,
representatives, and employees with respect to legal and business matters that
are either known at the time of Eligible Executive’s Separation from Service or
that may later become known and that relate to Eligible Executive’s service with
the Company. Cooperation includes but is not limited to release of documents,
meeting with and discussing matters with Company legal counsel, review of
documents, and attending depositions, hearings, and trials on reasonable notice.
The Company may decide, in its sole discretion, to pay reasonable expenses of
such cooperation; provided, however, that the Eligible Executive’s obligation of
cooperation under this Section 24 shall not depend on the Company’s payment of
expenses. A breach of this Section 24 shall be treated in the same way as a
breach of Section 9, as described in Section 9(c), above.
     Section 25. Miscellaneous Provisions
     All pay and other benefits (except Severance Pay, Severance Benefits and/or
Suspended Equity Awards), payable to an Eligible Executive as of his/her date of
Separation from Service

18



--------------------------------------------------------------------------------



 



with the Company according to the established policies, plans, and procedures of
the Company shall be paid in accordance with the terms of those established
policies, plans, and procedures. In addition, any benefit continuation or
conversion rights which an Eligible Executive has as of his/her date of
Separation of employment with the Company according to the established policies,
plans, and procedures of the Company shall be made available to him/her.

            KING PHARMACEUTICALS, INC.
      By:                 Title:              

19



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
KING PHARMACEUTICALS, INC.
SEVERANCE PAY PLAN: TIER I
WAIVER, RELEASE AND NON-SOLICITATION,
NONCOMPETE AND NONDISCLOSURE AGREEMENT
     1. Release. In consideration for the Severance Pay, Severance Benefits
and/or Suspended Equity Awards to be provided to me under the terms of the King
Pharmaceuticals, Inc. Severance Pay Plan: Tier I (“Plan”), and after having had
a full, unhurried opportunity to consult with an attorney of my choice with
respect to this Agreement, including its consent and final binding effect, I, on
behalf of myself and my heirs, executors, administrators, attorneys and assigns,
hereby waive, release and forever discharge King Pharmaceuticals, Inc.
(hereinafter referred to as the “Company”) and its parent (if any),
subsidiaries, divisions and Affiliates (as defined in the Plan), whether direct
or indirect, its and their joint ventures and joint venturers (including its and
their respective directors, officers, employees, shareholders, partners and
agents, past, present, and future), and each of its and their respective
successors and assigns (hereinafter collectively referred to as “Releasees”),
from any and all known or unknown demands, damages, actions, causes of action,
claims, losses, or liabilities of any kind which have or could be asserted
against the Releasees arising out of or related to my employment with and/or the
termination of my employment with the Company and/or any of the other Releasees
and/or any other occurrence from the beginning of time up to and including the
date of this Agreement, including but not limited to:
     (a) All claims, actions, causes of action or liabilities arising under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act of 1973, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, as amended,
and/or any other federal, state, municipal, or local employment discrimination
statutes (including, but not limited to, claims based on age, sex, attainment of
benefit plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or
     (b) All claims, actions, causes of action or liabilities arising under any
other federal, state, municipal, or local statute, law, ordinance or regulation;
and/or
     (c) Any and all other claims whatsoever including, but not limited to,
claims for severance pay, claims based upon breach of contract, wrongful
termination, retaliatory discharge, defamation, intentional infliction of
emotional distress, tort, personal injury, invasion of privacy, violation of
public policy, negligence and/or any other common law, statutory or other claim
whatsoever arising out of or relating to my

Exhibit 1-1



--------------------------------------------------------------------------------



 



employment with and/or the termination of my employment with the Company and/or
any of the other Releasees.
     2. Covenant Not to Sue. I also agree never to sue any of the Releasees or
become party to a lawsuit on the basis of any claim of any type whatsoever
arising out of or related to my employment with and/or the termination of my
employment with the Company and/or any of the other Releasees. However, I
understand that nothing within this Agreement is intended to forfeit or
negatively affect my ability or right to file a charge of discrimination with
the Equal Employment Opportunity Commission (“EEOC”) or participate in such a
process by the EEOC. I do acknowledge, as set forth below, that I have waived
and will return to the Company any recovery of money damages obtained on my
behalf by the EEOC.
     3. Non-Disparagement. I further agree not to make any public statement or
statements, to the press or otherwise, concerning the Company’s Board of
Directors, management, business objectives, status of its securities, its
management practices, products, or other sensitive information, without first
receiving the written consent of the Company’s Executive Vice President of Human
Resources and its Chief Executive Officer, and I will not take any action which
would cause the Company, or its employees or agents, embarrassment or
humiliation or otherwise cause or contribute to the Company, or any such person,
being held in disrepute by the general public or the Company’s employees,
clients, or customers. I understand that nothing herein is intended to prohibit
me from testifying truthfully in any court or proceeding if subpoenaed to appear
to do so.
     4. Non-competition and Non-disclosure.
     (a) Non-competition. I also agree, as additional consideration for the
Severance Pay, Severance Benefits and/or Suspended Equity Awards to be provided
to me under the terms of the King Pharmaceuticals, Inc. Severance Pay Plan: Tier
I (“Plan”), that for the time period for which the Severance Pay is calculated,
I will not:
     (i) accept any employment, whether as an owner, partner, director, officer,
employee, agent, independent contractor, consultant, or in any other capacity,
with any person OR entity the business of which directly competes with any of
the Company’s or its subsidiaries’ or Affiliates’ material products in
development or production as of the date of my “Separation of Service” date with
the Company under the Plan, in any geographic area in which the Company markets
its products;
     (ii) Solicit or attempt to solicit, directly or indirectly and in any
capacity, any customer or distributor with whom I had contact during the term of
my employment with the Company; or
     (iii) Solicit or attempt to solicit any employee of the Company or any of
its divisions, subsidiaries or affiliates to terminate his or her employment
relationship. Further, if I request written consent from the Company to solicit
any particular employee in accordance with the provisions of this Section, I
will not discuss any employment possibility with such employee prior to securing
the Company’s written consent and,

Exhibit 1-2



--------------------------------------------------------------------------------



 



should the Company decline to grant such consent, I will not at any time advise
the subject employee that he or she was the subject of a request under this
Section or that the Company declined to grant me the right to discuss an
employment possibility with the subject employee.
     (b) Nondisclosure. After a Separation from Service with the Company and,
not by way of limitation, as a condition of continued benefits under the Plan, I
will not, in any form or manner, directly or indirectly, divulge, disclose or
communicate to any person or entity, or utilize for the my own personal benefit
or for the benefit of any competitor of the Company, any Confidential
Information of the Company as defined in the Plan. The obligations of this
paragraph shall survive the period for which benefits are provided under the
Plan.
     5. Violations of Laws and Wrongful Activities. I acknowledge that as an
employee of the Company I had an affirmative obligation to report any violation
of law and/or wrongful activities of the Company, its agents or employees, and
that I have fully disclosed to the Company either in writing or anonymously
through the Company’s 24 —hour, toll-fee Ethics and Compliance Helpline any and
all such matters of which I have been or become aware. I acknowledge that I have
not been retaliated against for reporting any allegations of any violations of
law and/or wrongful activities of the Company, its agents or employees.
     6. Intellectual Property. I also agree, as additional consideration for the
Severance Pay, Severance Benefits, and/or Suspended Equity Awards described
above, as follows:
     (a) All intellectual property, including goodwill, on a worldwide basis,
including without limitation copyrights, trademarks, trade dress, service marks,
know-how, trade secrets, inventions, patent rights, methodologies, procedures,
management tools, workshop materials, manuals, documents, software, macros, data
files, or other intellectual capital, including all improvements and
modifications (“Intellectual Property”) that I have developed or created either
during, in connection with, or pursuant to my employment with the Company shall
remain the sole and exclusive property of the Company regardless of authorship
or inventorship rights upon a Separation from Service.
     (b) I shall promptly disclose to Company as of the date of Separation from
Service, and upon request by the Company after Separation of Service, all
Intellectual Property developed or created either during, in connection with, or
pursuant to my employment with the Company.
     (c) I shall return and surrender possession to the Company any and all
documents, memoranda, reports, notes, files, notebooks, records, information,
materials, computer hardware or software, data storage devices containing stored
data, and any drafts, copies and electronic files thereof, which references or
discloses Intellectual Property in my control or possession as of the date of my
Separation from Service.
     (d) I shall assign all of my interest and rights in and to any and all
Intellectual Property to Company.

Exhibit 1-3



--------------------------------------------------------------------------------



 



     (e) At any time, upon request by Company, I shall promptly execute all
registrations, applications, assignments, renewals, extensions or other
instruments; or take other steps that Company shall deem necessary to secure,
maintain and protect Company’s intellectual property in the United States or any
foreign country that was developed or created either during, in connection with,
or pursuant to my employment.
     (f) I shall not at any time, in any manner, under any circumstances, be
entitled to or claim any right, title or interest in or any commission, fee or
other direct or indirect benefit from Company with respect to the Intellectual
Property.
     (g) I shall return and surrender possession of all Company property of any
nature whatsoever to the Company, including but not limited to keys, other
methods of entry or access to the Company’s physical premises, credit cards,
identification badges, cellular phones and other communication devices, and any
other information, material, or equipment (or copies thereof) in Eligible
Executive’s control or possession as of the date of his or her Separation from
Service.
     7. Consequence of a Breach. I further acknowledge and agree in the event
that I breach the provisions of paragraph 2, 3, 4 or 5 above, (a) the Company
shall not be obligated to continue payment of the Severance Pay and the
availability of Severance Benefits to me, (b) I shall be obligated to repay to
the Company upon written demand ninety percent (90%) of the amount of Severance
Pay, Severance Benefits and/or Suspended Equity Awards paid or provided to me,
and (c) I shall be obligated to pay the Company its costs and expenses in
enforcing the provisions of this Agreement and the Plan (including court costs,
expenses and reasonable legal fees), and the foregoing shall not affect the
validity of this Agreement (and specifically will not affect my Release of
claims as set forth in Paragraph 1) and shall not be deemed a penalty or a
forfeiture. In the event I breach the notice requirements of Section 4(b) of the
Plan regarding eligibility for alternate welfare plan coverage after a
Qualifying Separation, I understand and agree that the provisions of the prior
sentence shall apply, but solely with respect to the Severance Benefits for
which such required notice was not timely provided. Executive specifically
acknowledges that the restrictions, prohibitions, and other provisions of this
paragraph and the Non-Solicitation, Non-Compete and Nondisclosure restrictions
of the Plan are reasonable, fair, and equitable in scope, terms, and duration,
and are a material inducement to the Company to provide the benefits described
in the Plan. Executive agrees that the obligations in this Agreement are
necessary in order to protect the Company’s legitimate business interests; its
trade secrets and confidential information; its relationships with its customers
and distributors; its investment in its employees; and its goodwill, in light of
the nature and extent of the business conducted by the Company. Executive
further agrees that upon any breach or threatened breach of these obligations,
the Company shall be entitled to injunctive relief, both temporary and
permanent, without the necessity of posting a bond, as well as, and in addition
to, all other available remedies, including such damages as may be permitted by
law, all of which shall be cumulative and not exclusive.
     8. Waiver of Recovery. I further waive my right to any monetary recovery
should any federal, state, or local administrative agency pursue any claims on
my behalf arising out of

Exhibit 1-4



--------------------------------------------------------------------------------



 



or related to my employment with and/or separation from employment with the
Company and/or any of the other Releasees.
     9. No Compensation Due. I acknowledge that I have been paid and/or received
all leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which I may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due me.
     10. Waiver of Reinstatement Rights. I further waive, release, and discharge
Releasees from any reinstatement rights which I have or could have and I
acknowledge that I have not suffered any on-the-job injury for which I have not
already filed a claim; and I hereby unconditionally agree that I shall not now
or at any time in the future, either individually or through others, as an
independent contractor or otherwise in any capacity, directly or indirectly,
apply for or otherwise seek employment or any other arrangement with the Company
and/or any of the other Releasees to provide services to or on behalf of any of
the same, without the prior written consent of the Executive Vice President of
Human Resources of the Company.
     11. Review Period. I acknowledge that I have been given at least forty-five
(45) days to consider this Waiver and Release Agreement thoroughly and I was
advised to consult with my personal attorney, if desired, before signing below.
     12. Revocation. I understand that I may revoke this Agreement within seven
(7) days after its signing and that any revocation must be made in writing and
submitted within such seven day period to the Plan Administrator. I further
understand that if I revoke this Agreement, I shall not receive Severance Pay,
Severance Benefits and/or Suspended Equity Awards.
     13. I FURTHER UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
     14. Indemnification. I understand that nothing in this Agreement shall
affect any obligation which the Company may have to indemnify me pursuant to
Section 9 of the Company’s charter or Article VII of the Company’s bylaws.
     15. Consideration. I acknowledge and agree that this Agreement is given in
exchange for consideration in addition to anything of value to which I am
already entitled.
     16. Severability. I acknowledge and agree that if any provision of this
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Agreement shall continue in full force and effect. If any
portion of this Agreement or the Plan relating to Non-Solicitation, Non-Compete
or Nondisclosure is held by a court of competent jurisdiction to be
unreasonable, unenforceable, arbitrary, or against public policy, then such
portion shall be considered divisible as to time, geographical area, and
prohibited activities, and the remaining provisions shall remain in effect, and
the parties agree to reasonable modification, including but not limited to
modifications as to time, geographical area, and prohibited activities, as the
court shall decide in order to reflect the intent of the parties.

Exhibit 1-5



--------------------------------------------------------------------------------



 



     17. Governing Law. This Agreement is deemed made and entered into in the
State of Tennessee, and in all respects shall be interpreted, enforced and
governed under the internal laws of the State of Tennessee, to the extent not
preempted by applicable federal law.
     Jurisdiction and venue over any dispute under this Agreement shall lie
solely in the Law Court for Sullivan County, Tennessee, Bristol Division.
     18. Knowing and Voluntary Release. I further acknowledge and agree that I
have carefully read and fully understand all of the provisions of this Agreement
and that I voluntarily and knowingly enter into this Agreement by signing below.
No modification of this Agreement shall be effective unless made in writing and
signed by both me and the Company.
     19. Acknowledgment of Compliance. Because this Agreement includes a release
and waiver as to claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”),
my signature below acknowledges that it complies with the Older Worker Benefit
Protection Act (“OWBPA”) of 1990 and further acknowledges that I confirm,
understand, and agree to the terms and conditions of this Agreement; that these
terms are written in lay person terms, and that I have been fully advised of my
right to seek the advice and assistance of consultants, including an attorney,
as well as tax advisors, to review this agreement.
     It also acknowledges that I do not waive any rights or claims under the
ADEA that may arise after the date this Agreement is signed by me, and
specifically, that under this Agreement, I am receiving consideration beyond
anything of value to which I am already entitled. It is understood by me that I
have been advised to consult with an attorney of my choice before signing. I
also understand that I have up to forty-five (45) full days to consider whether
to sign this release and agreement. By signing this release on the date shown
below, I knowingly and voluntarily elect to forego waiting the portion then
remaining of the forty-five (45) full days to consider whether to sign this
release and agreement.
     20. Right of Revocation. My signature also acknowledges that, in compliance
with the OWBPA condition above, I have been fully advised by the Company of my
right to revoke and nullify this release and agreement, which right must be
exercised, if at all, within seven (7) days of the date of my signature. Any
revocation of this Agreement must be in writing, addressed to the Company, to
the attention of the Plan Administrator of the King Pharmaceuticals, Inc.
Severance Pay Plan: Tier I, at King Pharmaceuticals, Inc., 501 Fifth Street,
Bristol, Tennessee, 37620, Fax No.                 and the Company must be
notified within the foregoing seven (7) day period. This Agreement will not
become effective or enforceable until the expiration of the 7-day period.
     21. Disclosure under ADEA, 29 U.S.C. § 626(f)(1)(H). If my severance is
part of an employment termination program offered to a group of employees,
pursuant to § 626(f)(1)(H) of the Age Discrimination in Employment Act, the
Company has provided information to me concerning the availability of the
severance package in Exhibit A attached hereto. By signing immediately below
this Paragraph, I acknowledge that I have received such information about the
individuals who have been selected for termination of employment and offered
Plan benefits and those who have not been selected to participate in the
employment termination program.

Exhibit 1-6



--------------------------------------------------------------------------------



 



     22.  Binding Effect. Upon signing this agreement, it will become effective
and binding upon me and the Company and upon the respective successors, assigns,
heirs and personal representatives as is discussed in paragraph 1 above.

                             Name of Eligible Executive — Please Print          
               (Signature of Eligible Executive)                        (Date)  
 

PLEASE RETURN TO:
Plan Administrator
King Pharmaceuticals, Inc.
Severance Pay Plan: Tier I

Exhibit 1-7



--------------------------------------------------------------------------------



 



EXHIBIT 2
WELFARE PLANS INCLUDED IN SEVERANCE BENEFITS

1.   King Pharmaceuticals, Inc. Medical, Dental and Vision Care Benefit Plan
(including Prescription Coverage) (or any successor plan or plans thereto).

Exhibit 2-1